ORDER
Considering the Joint Petition for Interim Suspension Filed By Respondent and the Office of Disciplinary Counsel:
IT IS ORDERED that respondent, Michael Bergeron, attorney at law, be immediately suspended from the practice of law in the State of Louisiana pursuant to Supreme Court Rule XIX, § 19. Said interim suspension is to be effective from the date of this court’s order and will remain in effect pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be institut*1053ed in accordance with Supreme Court Rule XIX.
/s/ Jeanette Theriot Knoll Justice, Supreme Court of Louisiana
KIMBALL, J., not on panel. Rule IV, Part II, § 3.